Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 18, 2022

                                    No. 04-20-00146-CV

     THE MOST REVEREND WM. MICHAEL MULVEY, S.T.L., D.D. BISHOP OF
                         CORPUS CHRISTI,
                       Appellant / Cross-Appellee

                                             v.

                                       BAY, LTD.,
                                 Appellee / Cross-Appellant

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 12-09-51494-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

      On September 29, 2021, appellee/cross-appellant filed a “Motion for Rehearing and for
Reconsideration En Banc.” After consideration, the motion is DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court